Case: 18-31237      Document: 00515006291         Page: 1    Date Filed: 06/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                      No. 18-31237
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 21, 2019

UNITED STATES OF AMERICA,                                              Lyle W. Cayce
                                                                            Clerk
                                                 Plaintiff-Appellee

v.

CLYDE J. PONTEFRACT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:18-CV-1181


Before DENNIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Clyde J. Pontefract, federal prisoner # 13955-035, pleaded guilty to
production of child pornography and was sentenced to 30 years in prison.
United States v. Pontefract, 515 F. App’x 327, 327 (5th Cir. 2013). In 2018,
Pontefract filed a 28 U.S.C. § 2255 motion that the district court found to be
an unauthorized successive motion. The district court transferred the case to
this court. We dismissed the transferred proceeding when Pontefract failed to
move for authorization to file a successive § 2255 petition. Instead, he filed in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31237      Document: 00515006291     Page: 2   Date Filed: 06/21/2019


                                   No. 18-31237

the district court a motion for a certificate of appealability (COA), which the
district court transferred to this court. The motion for a COA is denied as
unnecessary because the transfer order is not a final order in a § 2255
proceeding. See United States v. Fulton, 780 F.3d 683, 688 (5th Cir. 2015). We
liberally construe Pontefract’s COA pleading as a motion for authorization to
file a successive § 2255 motion.
      A threshold jurisdictional question “is whether the district court had the
authority to transfer the case” to this court. Adams v. Thaler, 679 F.3d 312,
321 (5th Cir. 2012). If Pontefract’s motion was successive and unauthorized,
the district court had the authority to transfer it, and this court has
jurisdiction. See id.; see also Fulton, 780 F.3d at 685 (noting that “the question
of whether a petition is in fact successive is a threshold jurisdictional matter”).
Pontefract’s § 2255 motion was an unauthorized successive motion because it
raised claims that could have been raised in his prior § 2255 motion. See
Adams, 679 F.3d at 321-22. The transfer order is affirmed.
      In seeking authorization to file a successive § 2255 motion, Pontefract
does not rely on a new rule of law under § 2255(h)(2). Rather, he asserts that
his claim of ineffective counsel is based on newly discovered evidence in the
form of a 2009 letter from the United States Attorney complaining about local
police misconduct in another case. Pontefract does not explain why the letter
or the factual predicate of his claim could not have been discovered prior to the
filing of his initial § 2255 motion. Moreover, he fails to show how the facts
recounted in the letter would “establish by clear and convincing evidence that
no reasonable factfinder would have found [him] guilty.” § 2255(h)(1). To the
extent Pontefract moves for authorization to file a successive § 2255 motion,
his motion is denied.




                                        2
   Case: 18-31237   Document: 00515006291   Page: 3   Date Filed: 06/21/2019


                             No. 18-31237

    COA DENIED AS UNNECESSARY; TRANSFER ORDER AFFIRMED;
MOTION FOR AUTHORIZATION DENIED.




                                   3